UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 []TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to 333-128077 (Commission file number) MARINE GROWTH VENTURES, INC. (Exact name of small business issuer as specified in its charter) Delaware 20-0890800 (State or other jurisdictionof incorporation or organization) (IRS Employer Identification No.) 1818 N. Farwell Ave Milwaukee, WI 53202 (Address of principal executive offices) (414) 283-2620 (Issuer's telephone number) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by a check mark whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X ]No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes  No [x] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes[X ]No[ ] Indicate by a check mark whether the registrant is (check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: As of June 30, 2010 – 21,839,500 shares of common stock. 1 MARINE GROWTH VENTURES, INC. FORM 10-Q QUARTERLY PERIOD ENDED JUNE 30, 2010 TABLE OF CONTENTS PART 1 FINANCIAL STATEMENTS 3 Item 1. Financial Statements 3 Condensed Consolidated Balance Sheets as of June 30, 2010 (Unaudited) and December 31, 2009 (Audited) 4 Condensed Consolidated Statements of Operations for the Three and Six Months Ended June 30, 2010 and 2009 (Unaudited) 5 Consolidated Statements of Cash Flows for the Three and Six Months Ended June 30, 2010 and 2009 (Unaudited) 6 Notes to Condensed Consolidated Financial Statements as of June 30, 2010 (Unaudited) 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 9 Item 3. Quantitative and Qualitative Disclosures About Market Risk 12 Item 4. Controls and Procedures 12 PART II OTHER INFORMATION 13 Item 1. Legal Proceedings 13 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 13 Item 3. Defaults Upon Senior Securities 13 Item 4. Removed and Reserved 13 Item 5. Other Information 13 Item 6. Exhibits 14 SIGNATURES 16 CERTIFICATIONS Certification of CEO Pursuant to 13a-14(a) under the Exchange Act Certification of CFO Pursuant to 13a-14(a) under the Exchange Act Certification of the CEO Pursuant to 18 U.S.C. Section 1350 Certification of the CFO Pursuant to 18 U.S.C. Section 1350 2 PART I – FINANCIAL INFORMATION ITEM 1 – FINANCIAL STATEMENTS Marine Growth Ventures, Inc and Subsidiaries Consolidated Balance Sheets ASSETS June 30, 2010 (Unaudited) December31, 2009 (Audited) CURRENT ASSETS Cash $ $ Prepaid Expenses - Total Current Assets FIXED ASSETS, NET OTHER ASSETS Retainers - Other Deposits Total Other Assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDER'S DEFICIENCY CURRENT LIABILITIES Accrued Payroll $ $ Accounts Payable Accrued Interest Payable Accrued Expenses Note Payable – Stockholder Note Payable -Others Total Current Liabilities LONG TERM LIABILITIES Note Payable – Others - Total Long Term Liabilities - TOTAL LIABILTIES STOCKHOLDERS' DEFICIENCY Preferred Stock, $0.001 par value, 5,000,000 shares authorized, none issued or outstanding Common Stock, $0.001 par value, 100,000,000 shares authorized, 21,839,500 issued and outstanding Additional Paid-In Capital Accumulated Deficit ) ) Accumulated Other Comprehensive (Loss) ) ) Total Stockholders' Deficiency ) ) TOTAL LIABILITIES & STOCKHOLDERS' DEFICIENCY $ $ See Accompanying Notes to Condensed Consolidated Financial Statements 3 Marine Growth Ventures, Inc and Subsidiaries Consoldiated Statement of Operations (Unaudited) Three Months Ended Six Months Ended June 30, June 30, REVENUE Ship Management Fees and Consulting Income $
